'


    DISMISSED and Opinion Filed January 10,2000




                                                    In The
                                         Qtnurt nf Appeals
                                llift}J Dintrirt nf wexun ut Dullun
                                             No. 05-95-01317-CV


                                      JAMES A. TAYLOR, Appellant

                                                      v.
                                 JEANNE R. JACOBS TAYLOR, Appellee


                           On Appeal from the 330th Judicial District Court
                                        Dallas County, Texas
                                 Trial Court Cause No. 94-18882-Y


                                      OPINION PER CURIAM
                                Before Justices Kinkeade, James, and FitzGerald

           Before this Court is appellant's June 25, 1999 motion to dismiss appeal with prejudice. The

    motion recites that the parties have reached a comprehensive settlement of all outstanding issues

    between them, and that appellant no longer desires to prosecute this appeal and seeks an order

    dismissing this appeal with prejudice and affirming the judgment of the trial court. To date, appellee

    has not filed a response.

           This case was abated on June 16, 1997, due to a federal bankruptcy case being filed involving

    appellant. Appellant's motion does not address reinstatement of the appeal. On both July 13, 1999,

    and September 17, 1999, the clerk sent letters to both parties requesting a motion to reinstate and

    advising them that no action could be taken on the motion to dismiss until the appeal was reinstated.
Neither party responded to the first letter, and appellee's second letter came back marked as

undeliverable no forwarding address. Appellant did not respond to the second letter.

        Since September 1999, the clerk has made repeated efforts to contact appellant. Recently, the

clerk obtained a telephone number for appellant; however, to date appellant has failed to respond to

the clerk's messages. The clerk also inquired into the status of the bankruptcy case with the

bankruptcy court, and determined that the bankruptcy proceeding involving appellant has been closed.

       Accordingly, on its own motion, the Court REINSTATES this appeal.

       Moreover, appellant's June 25, 1999 motion to dismiss is GRANTED in part and DENIED

in part. As requested, this appeal is DISMISSED. See TEX. R. APP. P. 42.1(a)(2). All other relief

sought is DENIED.

                                                             PER CURIAM

Do Not Publish
TEX. R. APP. P. 47




                                               -2-
                                  C!tnurl nf 1\ppettln
                       lliift}f ltintrirt nf IDe~ttn ttl Bttllttn
                                      JUDGMENT
JAMES A. TAYLOR, Appellant                       Appeal from the 330th Judicial District Court
                                                 ofDallas County, Texas. (Tr.Ct.No. 94-
No. 05-95-001317-CV                  v.          18882-Y).
                                                 Opinion delivered per curiam before Justices
JEANNE R. JACOBS TAYLOR, Appellee                Kinkeade, James and FitzGerald.


        Based on this Court's opinion of this date, this appeal is DISMISSED. It is ORDERED
that appellee JEANNE R. JACOBS TAYLOR recover her costs of this appeal from appellant
JAMES A. TAYLOR and from American Bankers Insurance Company of Florida as surety on
appellant's cost bond.


Judgment entered January 10, 2000.




                                                 ED~
                                                 JUSTICE
           Qlourt nf 2\pp!!als
                                                                     ~·
llrtftlr iltatrict nf W£Xan at II allan                                   .-
   George L Allen Sr. Courts Building
   600 Commerce Street, Second Floor
       Dallas, Texas 75202-4658

                                                                                 ~-..~
                                                                                    'l:'t.'•;

                                                                                   ,··· ·'
                                                                                                   -.

                                                                                                        ""· '·.'!.
                                                                                                                 "l'~




                                              0
                                          36256THS~
                                          JEANNE R  A~v~                                                                \;
                                          SACHSE TX 75048
                                                                                                   '~                         ..,..,
                                                                                                                             ~;,
                                                                                                ·'··~;   .....
                                                                                                 ~




                                                            11 ••• 1.1.1 ••• 1. 111 ..... 1.1.1 .. 1.11 ... 1.1.1 •• 1•••• 111